DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Lesko on March 24, 2022.

The application has been amended as follows: 

In claim 1, line 7, after “post”, insert --with a rectangular cross-section having a long side and a short side--
In claim 1, line 16, replace “oriented” with --configured to hold a shooting target--
In claim 1, line 16, replace “plane” with --axis--


[AMENDMENT CONTINUES ON PG. 3]

In the last line of claim 1, insert a semi-colon after “slot”, then insert the following:
--wherein the post-receiving slot is a cross shape that forms a first rectangular slot perpendicular to a second rectangular slot, wherein the first slot is configured to receive the post in a first sliding configuration with the long side of the post parallel to the front side of the bracket and the second slot is configured to receive the post in a second sliding configuration with the long side of the post perpendicular to the front side of the bracket--
Cancel claim 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Bickel (US Patent Pub. 2018/0087881, hereinafter Bickel) and Williams (US Patent No. 4,480,403, hereinafter Williams). Bickel discloses a bracket (attachment system 38, Figs. 1-4 and 17-20; para. 0063) for a shooting target (32) comprising a post-receiving slot that extends through both a top surface (mounting plate 232) and a bottom surface (mounting plate 231) of the bracket (38) to slide the bracket (38) over a post (12), and a target-pairing plate (bracket 230) extending from a front side of the bracket (38) including a target-receiving slot (see Fig. 4) oriented at a downward angle (14, Fig. 2; para. 0064) relative to a vertical plane (16) of the post-receiving slot (through plates 231, 232). Williams teaches a bracket (22, Figs. 1-3) with a threaded hole (32) in a back side (30) of the bracket, for adjustably securing the bracket to a post. (It is the examiner’s position that a 
However, Bickel and Williams lack the post-receiving slot having a cross shape that forms a first rectangular slot perpendicular to a second rectangular slot, with each slot configured to receive a post of rectangular cross-section in the two different sliding configurations now recited in claim 1. As disclosed by Applicant (see specification, pg. 17), the claimed arrangement of the cross-shaped post-receiving slot allows a user to fasten the bracket to a dimensional lumber post in either of two different configurations, depending on how the user wants the target aligned relative to the post. Although Williams discloses a cross-shaped post-receiving slot (24, Fig. 2; col. 3, lines 6-7), it is the examiner’s position that claim 1 patentably distinguishes Applicant’s invention from Bickel and Williams, because the cross-shaped post-receiving slot taught by Williams does not include first and second rectangular slots each configured to receive a post of rectangular cross-section, in which the first slot is configured to receive the post in a first sliding configuration with the long side of the post parallel to the front side of the bracket and the second slot is configured to receive the post in a second sliding configuration with the long side of the post perpendicular to the front side of the bracket. Rather, Williams teaches that the cross-shaped slot (24, Fig. 2) is specifically designed to cooperate with a T-shaped post in a single orientation. As shown in Fig. 2 of Williams, the two perpendicular slots that form the cross-shaped slot (24) of Williams are not rectangular and are of different lengths, and would therefore not be capable of performing the claimed functional limitations with respect to a post of rectangular cross-section. The examiner finds .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 24, 2022/